PER CURIAM:
Gary W. Sayre appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief in his civil action alleging employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Sayre v. FMRS Mental Health Council, Inc., No. 5:04-cv-00333, 2006 WL 1896603 (S.D.W.Va. July 10, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.